Citation Nr: 1015224	
Decision Date: 04/27/10    Archive Date: 05/06/10

DOCKET NO.  05-38 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to service connection for carpal tunnel 
syndrome of the bilateral hands.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from May 1946 to January 
1948, and from September 1950 to October 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Providence, Rhode Island (RO).

Based on the motion made and granted on the record at the 
Veteran's February 2010 Board hearing, this appeal has been 
advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2009).  38 U.S.C.A. § 7107(a) (2) (West 2002).

The Veteran has repeatedly attempted to reopen his claim for 
service connection for a cervical spine disorder; such 
attempts have been denied, to include by the Board in 
November 1978, July 1981, and January 1992, and by the Court 
of Veterans Appeals (now Court of Appeals for Veterans 
Claims) in November 1993.  However, review of the claims file 
reveals that other than three records, dated in October 1950, 
February 1951, and April 1951, the Veteran's service 
treatment records were not associated with the claims file 
until the Veteran's most recent claim to reopen in June 2004.  
At any time after VA issues a decision on a claim, if VA 
receives or associates with the claims file relevant official 
service department records that existed and had not been 
associated with the claim, VA will reconsider the claim.  38 
C.F.R. § 3.156(c).  In the instant case, these service 
department records include those related to the claimed 
inservice event, injury, or disease.  38 C.F.R. § 3.156(c) 
(1) (i).  See id.  On that basis, the issue of entitlement to 
service connection for a cervical spine disorder must be 
reconsidered.

The issue of entitlement to service connection for a cervical 
spine disorder is addressed in the Remand portion of the 
decision below, and is remanded to the RO via the Appeals 
Management Center in Washington, D.C.


FINDINGS OF FACT

1.  Carpal tunnel syndrome of the bilateral upper extremities 
is currently diagnosed.

2.  The Veteran's service treatment records do not show 
evidence of numbness or tingling in the hands or fingers, or 
a diagnosis of carpal tunnel syndrome, during service.

3.  The probative and persuasive evidence of record relates 
the Veteran's carpal tunnel syndrome of the bilateral upper 
extremities to his military service.  


CONCLUSION OF LAW

Carpal tunnel syndrome of the bilateral hands was incurred in 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, all the evidence in the Veteran's claims file 
has been thoroughly reviewed.  Although an obligation to 
provide sufficient reasons and bases in support of an 
appellate decision exists, there is no need to discuss, in 
detail, all of the evidence submitted by the Veteran or on 
his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that the entire record must 
be reviewed, but each piece of evidence does not have to be 
discussed).  The analysis in this decision focuses on the 
most salient and relevant evidence, and on what the evidence 
shows or fails to show with respect to the appeal.  The 
Veteran must not assume that pieces of evidence, not 
explicitly discussed herein, have been overlooked.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the 
law requires only that reasons for rejecting evidence 
favorable to the claimant be addressed).  

In this case, the Veteran asserts that carpal tunnel syndrome 
of the bilateral upper extremities was caused during his 
second period of service, when by repeatedly loading and 
reloading weapons, he injured the tendons and joints 
requiring multiple surgeries on his wrists, hands and 
fingers.  He argues that he first experienced numbness and 
tingling during that second period of service, and continues 
to experience it today.

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Establishing service connection generally requires medical 
or, in certain circumstances, lay evidence of (1) a current 
disability; (2) an in-service incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed in-
service disease or injury and the present disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Veteran's service treatment records show no evidence of 
hand pain, hand or finger numbness, or a diagnosis of carpal 
tunnel syndrome of either upper extremity.  Subsequent to 
service, a September 1980 electromyelogram revealed evidence 
of carpal tunnel syndrome, and carpal tunnel syndrome of the 
bilateral upper extremities was diagnosed in a November 1980 
VA outpatient treatment record.  That diagnosis was continued 
through June 2004, by which point it was noted that the 
Veteran had undergone multiple procedures for treatment of 
his carpal tunnel syndrome, to include surgeries beginning in 
1996 and continuing through 2006.  

Despite no clinical findings of numbness or tingling in the 
hands during the Veteran's service, the probative and 
persuasive evidence of record reflects that the Veteran's 
carpal tunnel syndrome of the bilateral upper extremities is 
related thereto.  Simply put, there are two opinions of 
record which speak to the relationship between the Veteran's 
carpal tunnel syndrome of the bilateral upper extremities, 
and both provide a positive nexus between the current 
condition and the Veteran's military service when considered 
in the context of the prevailing laws and regulations.

In February 2005, a VA opinion noted the Veteran's history of 
loading and reloading weapons during service, and concluded 
that since the weapon shell reloading was "apparently, the 
only repetitive motion of the hands and wrists throughout his 
career," it was the VA physician's opinion that the 
Veteran's carpal tunnel syndrome of the bilateral upper 
extremities was more likely than not related to or caused by 
his military service.  Review of this opinion, however, fails 
to consider if, and if so, what type, of work the Veteran did 
during the postservice period.  Because there is evidence, to 
include the Veteran's testimony during his March 2010 Board 
hearing, that he also worked with his hands in the 
postservice period, and this opinion does not consider the 
impact of such work, the opinion is afforded less probative 
value that would be given on its face.

However, at the March 2005 VA peripheral nerves examination, 
the examiner noted that the Veteran worked as a project 
engineer after service, which required some use of his hands 
to include "writing, calculating with slide rules, etc."  
The examiner then concluded that it was 

less likely than not that the carpal 
tunnel syndrome was caused by or a 
result of his activities while in the 
military through 1950 and 1951.  Based 
on a subjective of testimony [sic] and 
the fact that he developed these 
symptoms in 1950 and 1951, I would say 
it is at least as likely as not that it 
was related.  This really just boils 
down to when he developed his symptoms 
. . . [t]he activities that he was 
involved in while he was in the 
military with loading and unloading 
shells can potentially trigger the 
carpal tunnel syndrome.

The Board notes that while there is no documentary evidence 
in the service treatment records that the Veteran reported 
numbness and tingling of his hands and fingers at that time, 
the Veteran's reports of these symptoms, to include during 
his February 2010 Board hearing, are competent lay evidence 
of their occurrence.  See Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  Indeed, lack of contemporaneous 
documentation does not rule out the possibility that such 
symptomatology existed, and review of the record does not 
show that the Veteran ever denied having numbness and 
tingling in his fingers during service.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  More importantly, 
the March 2005 VA examiner's opinion appears to state that 
provided the Veteran's symptoms developed during 1950 and 
1951, it is at least as likely as not that the currently 
diagnosed carpal tunnel syndrome was related to service.  As 
noted above, the Veteran's report that such symptoms 
occurred, both at the March 2005 VA examination and during 
his March 2010 Board hearing, are sufficient evidence that 
the numbness and tingling occurred, as they are symptoms 
observable by a layperson.  Jandreau, supra.  Accordingly, 
with both opinions finding a positive nexus between the 
Veteran's current diagnosis and his military service, service 
connection for carpal tunnel syndrome of the bilateral upper 
extremities is warranted.

Pertinent regulations concerning VA's duties to notify and 
assist were recently amended, and VA has issued regulations 
implementing these amendments.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).  Without 
deciding whether VA's duties to notify and to assist have 
been satisfied in the present case, adjudication of the 
appeal may proceed, because action favorable to the Veteran 
is being taken in granting the issue on appeal.  As such, 
this decision poses no risk of prejudice.  See, e.g., Bernard 
v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); VAOPGCPREC 16-92, 57 Fed. 
Reg. 49,747 (1992).


ORDER

Service connection for carpal tunnel syndrome of the 
bilateral hands is granted.


REMAND

In this case, the Veteran's October 1950 reenlistment 
examination reflects that the Veteran had a severe neuritis 
conditions of the bilateral shoulders, neck region and right 
arm on service entrance.  Accordingly, this disorder is 
considered to have preexisted his second period of service.  
38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2009).  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306(a) (2009).  
Temporary or intermittent flareups during service of a 
preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Crowe v. 
Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 
Vet. App. 292, 297 (1991).  The presumption of aggravation is 
applicable only if the preservice disability underwent an 
increase in severity during service.  Hunt, 1 Vet. App. at 
292, 296; see also Beverly v. Brown, 9 Vet. App. 402, 405 
(1996).  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b) (2009).

However, the medical opinions of record do not adequately 
address the issue of whether the Veteran's preexisting 
cervical spine disorder was aggravated by his military 
service.  Specifically, opinions dated in August 1979, 
November 1980, and August 2005, each address the relationship 
of the Veteran's current cervical spine disorder to his 
military service on the basis that it first manifested in 
service.  But see the March 2005 opinion.  As they are 
premised on incorrect bases, they are not probative for the 
purposes of appellate adjudication in the instant case.  
Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Therefore, 
remand is required so that an opinion with respect to 
aggravation may be obtained.

Accordingly, the issue of entitlement to service connection 
for a cervical spine disorder is remanded for the following 
actions:

1.  Transfer the Veteran's claims file 
to an appropriate VA examiner, and 
request that he or she fully review the 
entirety of the record.  The examiner 
should clearly identify all current 
cervical spine disorders, to include 
the disorder(s) noted during the most 
recent VA examination, and then provide 
an opinion, consistent with sound 
medical principles, as to whether the 
Veteran's was aggravated (i.e., 
permanently worsened) beyond the 
natural progression during or as a 
result of service.  The complete 
rationale for all conclusions reached 
must be provided.  The report must be 
typed.

2.  Readjudicate the issue of 
entitlement to service connection for 
an cervical spine disorder.  If the 
issue on appeal remains denied, issue 
an additional supplemental statement of 
the case to the Veteran and his 
representative.  After the Veteran and 
his representative have had an adequate 
opportunity to respond, return the 
appeal to the Board for appellate 
review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  This claim must be afforded 
expeditious treatment.  The law requires that all claims 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West Supp. 
2009).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


